FULTON, Senior Judge,
concurring in the result:
Although our decision might be seen as a further judicial erosion of the convening authority’s role in constituting courts-martial, in advance of congressional approval of a pending proposal to permit delegation of authority to excuse court members, I concur in the result. Unlike the situation that obtained in United States v. Ryan, 5 M.J. 97 (C.M.A.1978), the panel of court members to consider appellant’s case was, we may presume, personally selected by the convening authority. Accordingly, there was no jurisdictional defect. What transpired thereafter was essentially like the de facto excusal of court members by the military judge in United States v. Colon, 6 M.J. 73 (C.M.A. 1978). The difference is that, in this case, appellant’s counsel agreed to and participated in the procedure by which two officer members of the court were effectively excused from the proceedings. This certainly was error, but it was error affirmatively waived. As for the convening authority, his action indicates no dissatisfaction with the procedure used.